 1                               UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                ***
 4   UNITED STATES OF AMERICA,                                Case No. 2:19-mj-00964-EJY
 5                 Plaintiff,
 6           v.                                                   AMENDED ORDER

 7   PHUONG TANG,
 8                 Defendant.
 9
             On January 29, 2020, this Court entered an Order denying Defendant’s Amended Stipulation
10
     to Continue Preliminary Hearing and Defendant’s Waiver of Speedy Trial (ECF No. 21) as moot.
11
     Upon further review, the Court deems Defendant’s Amended Stipulation appropriate, and grants the
12
     same.
13
             Accordingly,
14
             IT IS HEREBY ORDERED that Defendant’s Amended Stipulation to Continue Preliminary
15
     Hearing and Defendant’s Waiver of Speedy Trial (ECF No. 21) is GRANTED.
16
             DATED: January 30, 2020.
17

18
19                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                   1
